                 Case 2:20-cr-00030-TLN Document 32 Filed 09/21/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALSTYN BENNETT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00030-TLN
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DIANTE ANTOINE JOHNSON,                             DATE: September 23, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for a status conference on September 23, 2021.

21          2.      By this stipulation, defendant now moves to continue the status conference until October

22 28, 2021, at 9:30 a.m., and to exclude time between September 23, 2021, and October 28, 2021, under

23 Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has represented that the discovery associated with this case

26          includes investigative reports and related documents, criminal history documents, and other

27          paper documents totaling approximately 60 pages. All of this discovery has been either

28          produced directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00030-TLN Document 32 Filed 09/21/21 Page 2 of 3


 1                  b)     In light of this discovery, and based on counsel’s own investigation concerning

 2          the defendant’s circumstances, counsel for defendant desires additional time to consult with his

 3          client, to review the current charges, to conduct investigation and research related to those

 4          charges, to obtain additional records related to this matter, to review and copy discovery for this

 5          matter, to inspect physical evidence seized and/or otherwise available concerning this matter, to

 6          discuss potential resolutions with his client, to consider and/or prepare pretrial motions, and to

 7          otherwise prepare for trial.

 8                  c)     Moreover, in addition to the general public-health concerns presented by the

 9          evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case because

10          counsel have been encouraged to telework and minimize personal contact to the greatest extent

11          possible, and—consistent with that public-health guidance—it will be difficult for defense

12          counsel to fully investigate the facts of this case in advance of the currently scheduled hearing.

13                  d)     Counsel for defendant believes that failure to grant the above-requested

14          continuance would deny him the reasonable time necessary for effective preparation, taking into

15          account the exercise of due diligence.

16                  e)     The government does not object to the continuance.

17                  f)     Based on the above-stated findings, the ends of justice served by continuing the

18          case as requested outweigh the interest of the public and the defendant in a trial within the

19          original date prescribed by the Speedy Trial Act.

20                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

21          et seq., within which trial must commence, the time period of September 23, 2021 to October 28,

22          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

23          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

24          of the Court’s finding that the ends of justice served by taking such action outweigh the best

25          interest of the public and the defendant in a speedy trial.

26          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

27 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00030-TLN Document 32 Filed 09/21/21 Page 3 of 3


 1 must commence.

 2        IT IS SO STIPULATED.

 3

 4   Dated: September 20, 2021                      PHILLIP A. TALBERT
                                                    Acting United States Attorney
 5

 6                                                  /s/ ALSTYN BENNETT
                                                    ALSTYN BENNETT
 7                                                  Assistant United States Attorney
 8

 9   Dated: September 20, 2021                      /s/ TIMOTHY ZINDEL
                                                    TIMOTHY ZINDEL
10
                                                    Counsel for Defendant
11                                                  DIANTE ANTOINE JOHNSON

12

13                                      FINDINGS AND ORDER

14        IT IS SO FOUND AND ORDERED this 20th day of September, 2021.

15

16

17
                                                        Troy L. Nunley
18                                                      United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
